DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 20 July 2021. In view of this communication, claims 1-11 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Mano et al. (US 2009/0225525 A1), hereinafter referred to as Mano et al.
Regarding claim 1, Mano et al. teaches a wiring board comprising: 
an insulating base (13) including a first principal surface, a second principal surface opposite to the first principal surface, and a first through hole (27) penetrating the insulating base from the first principal surface to the second principal surface; (Mano et al. Figs. 1 and 7B; paragraph 39: the package includes core substrate 13; paragraph 75: through hole 27 for embedding an inductor is formed in the core substrate 13)

    PNG
    media_image1.png
    255
    385
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    100
    169
    media_image2.png
    Greyscale

Mano et al. Figs. 1 (left) and 7B (right)
a functional material (30) provided inside the first through hole (27); (Mano et al. Fig. 7B; paragraphs 65 and 77: resin 38 is packed around the inductor 30)
a first insulating layer (15u) covering the first principal surface, and a first surface of the functional material on the side closer to the first principal surface; (paragraph 39: insulating layer 15u is provided on the upper surface of core substrate 13)
a second insulating layer (15d) covering the second principal surface, and a second surface of functional material on the side closer to the second principal surface; (paragraph 39: insulating layer 15d is provided on the upper surface of core substrate 13)
a second through hole (27, 53u, 53d) formed in the first insulating layer (15u), the functional material (30), and the second insulating layer (15d); (paragraph 77: the result of the process depicted in Fig. 7B is an inductor with a central opening, or second through hole; paragraph 39: wiring holes 53u and 53d are formed in the upper and lower insulating layers to contact the inductor 10 which contains functional material 30)
a conductive layer (42) formed on a wall surface of the second through hole. (Fig. 7B, paragraph 77: copper film 42 is formed on a wall surface of the second through hole)
Regarding claim 2, Mano et al. teaches the wiring board as claimed in claim 1 (see above), further comprising: 
a first interconnect layer (53u) formed on the first insulating layer (15u) and connected to the conductive layer (42); and (Fig. 1, paragraphs 39 and 76: conductive vias 53u in layer 15u are connected to the conductive layer 42 through conductive layer 52u)
a second interconnect layer (53d) formed on the second insulating layer (15d) and connected to the conductive layer (42). (Fig. 1, paragraphs 39 and 76: conductive vias 53d in layer 15d are connected to the conductive layer 42 through conductive layer 52d)
Regarding claim 4, Mano et al. teaches the wiring board as claimed in claim 1 (see above), wherein the functional material (10) includes a magnetic material. (paragraph 16: the body of the inductor 10 embedded in substrate 13 is magnetic)
Regarding claim 5, Mano et al. teaches the wiring board as claimed in claim 1 (see above), wherein the conductive layer (42) includes an electroless plating layer, and an electrolytic plating layer, which are laminated. (paragraph 77: electroless copper plating and electrolytic copper plating are performed to form a copper plating film 42)
Regarding claim 7, Mano et al. teaches the wiring board as claimed in claim 1 (see above), wherein the conductive layer (42) is continuously formed on a surface of the first insulating layer (15u), the wall surface of the second through hole, and a surface of the second insulating layer (15d). (paragraph 77: the conductive layer 42 is formed continuously on the inner surface of the second through hole, upper surface of substrate 13, and lower surface of substrate 13; therefore, it is formed continuously on the lower surface of upper insulating layer 15u and the upper surface of lower insulating layer 15d)
Regarding claim 9, Mano et al. teaches the wiring board as claimed in claim 1 (see above), wherein the first surface of the functional material (30) coincides with the first principal surface of the insulating base (13), and the second surface of the functional material (30) coincides with the second principal surface of the insulating base (13). (Fig. 7B, paragraphs 39 and 77: the functional material is formed such that insulating layers 53u and 53d and conductive layers 52u and 52d may be formed overtop of the inductor and substrate 13; it can be seen that the inductor material 30 and substrate are coincident and the first and second surfaces)
Claim(s) 1, 2, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kodama et al. (US 2019/0385777 A1), hereinafter referred to as Kodama et al.
Regarding claim 1, Kodama et al. teaches a wiring board comprising: an insulating base (20) including a first principal surface (F), a second principal surface (S) opposite to the first principal surface (F), and a first through hole (18b) penetrating the insulating base (20) from the first principal surface (F) to the second principal surface (S); (Fig. 4C, paragraph 19: through hole 18b is formed in openings of substrate 20)
a functional material (18) provided inside the first through hole (18b); (Fig. 4C, paragraph 19: through hole 18b is made of magnetic resin 18)
a first insulating layer (450A) covering the first principal surface (F), and a first surface of the functional material (18) on the side closer to the first principal surface; (paragraph 14: the substrate has upper insulating layer 450A on the first surface F of the substrate 20)
a second insulating layer (450B) covering the second principal surface (S), and a second surface of functional material (18) on the side closer to the second principal surface; (paragraph 15: the substrate has lower insulating layer 450B on the lower surface S of the substrate 20)
a second through hole (36B) formed in the first insulating layer, the functional material, and the second insulating layer; (Figs. 1 and 4C, paragraph 19: through hole 36B, formed in the magnetic resin, extends beyond substrate 20 into first and second insulating layers 450A and 450B)
a conductive layer (36B) formed on a wall surface of the second through hole (36B). (paragraph 19: conductive layer 36B is formed in the second through hole 36B)
Regarding claim 2, Kodama et al. teaches the wiring board as claimed in claim 1 (see above), further comprising: 
a first interconnect layer (37, 40) formed on the first insulating layer (450A) and connected to the conductive layer (36B); and (Fig. 4C, paragraph 42: on upper and bottom surfaces of substrate 20 there is an electroless plating layer 37 and an electrolytic plating layer 40)
a second interconnect layer (37, 40) formed on the second insulating layer (450B) and connected to the conductive layer (36B). (Fig. 4C, paragraph 42: on upper and bottom surfaces of substrate 20 there is an electroless plating layer 37 and an electrolytic plating layer 40)
Regarding claim 8, Kodama et al. teaches the wiring board as claimed in claim 1 (see above), wherein the first surface of the functional material (18) protrudes from the first principal surface (F) of the insulating base (20), and the second surface of the functional material (18) protrudes from the second principal surface (S) of the insulating base (20). (Fig. 4C: the magnetic resin 18 protrudes from the first (F) and second (S) surfaces of insulating base 20)
Regarding claim 10, Kodama et al. teaches the wiring board as claimed in claim 2 (see above), wherein the first interconnect layer (37, 40) includes a first electroless plating layer (37), and a first electrolytic plating layer (40), which are laminated, and the second interconnect layer (37, 40) includes a second electroless plating layer (37), and a second electrolytic plating layer (40), which are laminated. (Fig. 4C, paragraph 42: on upper and bottom surfaces there is an electroless plating layer 37 and an electrolytic plating layer 40)
Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhang et al. (US 2019/0274217 A1), hereinafter referred to as Zhang et al.
Regarding claim 1, Zhang et al. teaches a wiring board comprising: 
an insulating base (202) including a first principal surface (A), a second principal surface (B) opposite to the first principal surface (A), and a first through hole (212) penetrating the insulating base (202) from the first principal surface (A) to the second principal surface (B); (Fig. 2J, paragraph 44)
a functional material (217) provided inside the first through hole (212); (Fig. 2J, paragraph 36)
a first insulating layer (208A) covering the first principal surface (A), and a first surface of the functional material (217A) on the side closer to the first principal surface (A); (Fig. 2J, paragraph 39)
a second insulating layer (208B) covering the second principal surface (B), and a second surface of functional material (217B) on the side closer to the second principal surface (B); (Fig. 2J, paragraph 39)
a second through hole (213) formed in the first insulating layer (208A), the functional material (217), and the second insulating layer (208B); (Fig. 2J, paragraph 38) 
a conductive layer (212) formed on a wall surface of the second through hole (213). (Fig. 2J, paragraph 46)
Regarding claim 6, the wiring board as claimed in claim 1 (see above), wherein 
a first end surface of the conductive layer (212) coincides with a third surface of the first insulating layer (208A), opposite to a fourth surface of the first insulating layer (208A) covering the first principal surface (A), (Fig. 2J: plated through hole vias 212, formed before end caps 219, are formed such that the upper end coincides with the top of insulating layer 208A)
a second end surface of the conductive layer (212) coincides with a fifth surface of the second insulating layer (208B), opposite to a sixth surface of the second insulator layer (208B) covering the second principal surface (B), and (Fig. 2J: plated through hole vias 212, formed before end caps 219, are formed such that the lower end coincides with the bottom of insulating layer 208B)
the first end surface (A) and the second end surface (B) of the conductive layer (212) are opposite to each other. (Refer to Fig. 2J)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mano et al. in view of Zhang et al.
Regarding claim 3, Mano et al. teaches the wiring board as claimed in claim 1 (see above), but does not teach an insulating filler filling the second through hole on an inner side of the conductive layer.  
Zhang et al. does teach an insulating filler (213) filling the second through hole on an inner side of the conductive layer (212).  
It would have been obvious to one of ordinary skill in the art to provide an insulating filler in the second through hole on the inner side of the conductive layer in order to reinforce the through hole and conductive layer.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim the wiring board of claim 10, wherein the first electroless plating layer is formed on a third surface of the first insulating layer, opposite to a fourth surface of the first insulating layer covering the first principal surface, and on a first end surface of the conductive layer coinciding with the third surface of the first insulating layer, the first electrolytic plating layer is laminated on the first electroless plating layer, the second electroless plating layer is formed on a fifth surface of the second insulating layer, opposite to a sixth surface of the second insulating layer covering the second principal surface, and on a second end surface of the conductive layer coinciding with the fifth surface of the second insulating layer, the second electrolytic plating layer is laminated on the second electroless plating layer, and the first end surface and the second end surface of the conductive layer are opposite to each other.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kojima et al. (US 6,740,411 B2)
Yoshimura et al. (US 2009/0294161 A1)
Mano et al. (US 2015/0213946 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847  

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847